UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:19-cv-01108-RGK-KK Date August 02, 2019

 

 

Title JASON HOGAN v. WOLVERINE DISTRIBUTION, INC. et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding Action to State Court

On May 10, 2019, Jason Hogan (“Plaintiff”) filed a complaint on behalf of a putative class
against Wolverine Distribution, Inc. (“Defendant”) alleging statutory claims based on unlawful
employment practices.

On June 14, 2019, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

Pursuant to 28 U.S.C. § 1322(d)(2), district courts shall have original jurisdiction over any class
action in which any member of the class of plaintiffs is a citizen of a different state from any defendant
and the action involves an amount in controversy that exceeds $5,000,000. After a plaintiff files a case
in state court, the defendant attempting to remove the case to federal court bears the burden of proving
that the amount in controversy requirement has been met. Lowdermilk v. United States Bank Nat’! Ass’n,
479 F.3d 994, 998 (9th Cir. 2007). If the complaint does not allege that the amount in controversy has
been met, the removing defendant must plausibly allege in its notice of removal that the amount in
controversy exceeds the jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC v. Owens,
135 S. Ct. 547, 553-54 (2014). If the plaintiff contests, or the court questions the defendant’s allegation,
the defendant must establish that the jurisdictional requirement has been met by a preponderance of the
evidence. Guas v. Miles, Inc., 980 F.2d 564, 566—67 (9th Cir. 1992).

In his complaint, Plaintiff seeks damages for lost wages, compensatory damages, statutory and
civil penalties, and attorneys’ fees. In support of its removal, Defendant calculates that based on the
statutory scheme, Plaintiff could recover $56,400. Defendant then states that including other requested
damages, the amount in controversy far exceeds $75,000. With respect to a $75,000 jurisdictional
minimum, Defendant’s calculations beyond the $56,400 are speculative.

More significantly, however, Defendant applies the wrong jurisdictional minimum. Defendant
relies on the provisions of CAFA to support removal. Under CAFA, the minimum amount in
controversy for a class action is $5,000,000, not $75,000. Accordingly, Defendant has not satisfied its
burden of showing by a preponderance of the evidence, that the amount in controversy meets the
jurisdictional requirement.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:19-cv-01108-RGK-KK Date August 02, 2019

 

 

Title JASON HOGAN v. WOLVERINE DISTRIBUTION, INC. et al

 

In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
